 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 Nevada Bar Number 13644

 4 BRIAN W. IRVIN
   Assistant United States Attorney
 5 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 6 (702) 388-6336
   brian.irvin@usdoj.gov
 7
   Attorneys for the United States
 8

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

11
     Jeanette Teal, Individually and as heir and    Case No.: 2:19-cv-00263-MMD-VCF
12   as Administratrix of the Estate of Everett
     Teal (deceased) and Russell Teal,
13   Individually and as heir,                       Stipulation For Extension of Time to
                                                     File Answer to Plaintiff’s Complaint
14                Plaintiffs,                                  (Second Request)

15         v.

16   The United States of America,

17                Defendant.

18         Pursuant to Local Rule IA 6-1, Defendant United States of America requests a 45-
19 day extension of time to file an answer or otherwise respond to Plaintiff’s Complaint.

20 (ECF No. 1). Based on the date of service of the summons and complaint on the United

21 States, the answer or other response was due by May 28, 2019. The parties stipulated to an

22 extension for Defendant to file an answer or other response by June 27, 2019. See ECF No.

23 8. With this extension, the new deadline to answer or otherwise respond would be August

24 12, 2019. This is the United States’ second request for extension and, there is good cause

25 for the request.

26         This is a wrongful death claim brought under the Federal Tort Claims Act
27 (‘FTCA”). Plaintiff alleges that a VA doctor erroneously gave the shingles vaccination to

28 the decedent, which eventually caused decedent’s death. Given the nature of this action,
 1   counsel for the United States must review the decedent’s medical records before responding
 2   to the allegations in the Complaint. Counsel for the United States continue to make efforts
 3   to obtain the medical records, but is still awaiting a complete set of records from the VA.
 4   The United States expects that he will be able to obtain the medical records and to answer
 5   or otherwise respond to the Complaint within 45 days. Counsel for the United States has
 6   discussed this matter with counsel for Plaintiff. The parties agree to the proposed 45-day
 7   extension.
 8           WHEREFORE, the United States respectfully requests that this stipulation be
 9   granted and that the answer or other response be made due by August 12, 2019.
10           Respectfully submitted this 27th day of June 2019.
11    THE GAGE LAW FIRM, PLLC                      NICHOLAS A. T`RUTANICH
                                                   United States Attorney
12    /s/ David O. Creasy
      DAVID O. CREASY                              /s/ Brian W. Irvin
13    ONE Summerlin                                BRIAN W. IRVIN
      1980 Festival Plaza Drive, Suite 270         Assistant United States Attorney
14    Las Vegas, Nevada 89135
                                                   Attorneys for the United States
15    Attorneys for Plaintiffs
16

17

18
19

20
                                                IT IS SO ORDERED:
21

22

23
                                                 UNITED STATES MAGISTRATE JUDGE
24

25
                                                               July 11, 2019
26                                              DATED:
27

28
                                                   2
